I




    OFFICE   OF THE ATTORNEYGENERAL   OF TEXAS
                       AUSTIN
     at the opeaiag or ow reoead 8m8ter,                 or may
     us   8ll.o~    the   ddldraa   oaa~erasd   to   be’govemd
     kghe    ststus or their parants 8t th8 tlma   or
         OpealJlg of the fll-80 aelw*ter,ii the 8hildr8n
     wno6med WON la the flhlvrralty dwhg        the first
     sameater? fn other words, my v8 determtaa the
     free to be chaqed a@ of the kg-          cri tfrA rea-
     Sian for the UWM se88faa, or must the rosr be
     drtsrmimd aeparat.1~ for oaoh reseator?
           -4. If the prrents of th.8 childrcm ooamrned
     are statlonad 0111aotive duty at the opening of thr
     first  smster,  but  are ,traarfamad to lnsotire
     duty or       to the retired    listpriorto       the opeaiag
     of the ueaaad 8emseter, doe8 that requS,re
                                              uu to
     re-detenulna the foes to bo ahwgcd for the aooond
     seMator?*

          By r, sup~lemea~   latterPro8 Mr. Hu Fiahtabaum,            As-
aiataat Regiotrar of the tlaiverrity of Texae, under date or         Awet
ll, 1941, uo am apprised or the foUowI.ng fa@tsr

                         c e OUP t8]nra@lW wuwS~latiaa
          =falOGo r da avith
     of t&is ritemoon I am glad to write at about ow
     pzwroeedwe8e fat *8 rogl8tratZonIor the ilaw nm8"
     t.orand *emad aewrtoa la eomwmed.     Btudentr vho
     reglrtor in the first 8matrr  gensr8lly rigpup for
     their abases for both the itrot rear8te.rW   t&e
    sooe8d mmmtor.      When the rtudeat my8     hi8 too8 at
    the 0        0r the ffr8t 8m8ter,      he -8    hia rep
    f8tM p”F”8
          h8 il.0Of $25.00 (if he i8 A Pil8id8Bt Of fe-
    81) r0r the ilr8t rmrto*      md,   at the 8am time,
    pay8 hlr l8berstory    feeI. PbjllGsl  tr8lnlag foe, IT
    say, ropwty dqmrit, 8tudent aatlvity f.a, urd
    ho8pl is 1 fiw for the eatire se~rioa.

         Vhsathe first rmrt*rrtu&.at8lga8up~t
    the opr     of the seooad rmrtar  for the armad
    8m8t8r;-#is fills out8aotherrogietratilaa,er
    addmar, 08x4, t8k08 thl& Wz'd te ~bbobr8iW'r Of-
    ficr, and pa 8 hi8 8eaond Iam8tor ngfrtratioa  too
    Qf @5.00.     L   ludo a t ha 8 a ves    k ~rttw after  th e
    opeal.agf of the 88mad   amater    in vhioh to 8&d 0s
    drop say OOWII8    VhiGh he may vi&h to Ghmw.          -8
    nddlng urd mpw         of (tQW808 i8 8OPS~tO       Md a-
    part fm     the pay88at ci hi8 Mglrtntiaa        fee.
             P.Raiaq, P-a 3
l?oiiomblo,lhoo




           l‘PqlnR  fror l pwt of ng%mtatic4l.--A
     Stndmt   18 lWt rrrgiSt.rrod, i8 IlOt in th0 uni-
     verslt~, 1s not entitledto ualvenit~ prbfi-
     IegOs, Uatil ho ha8 paid h&S fW8.'

           "our prsatioo        aith     to 0heagO of
                                         PODWet
     N81d@WfOl'f~P\1CPOW8          ~f8X'rS    thenOn
     nsid~t     f6e hV 18 001%0e~%~%hr8    ~WII t0 PS-
     g8l-i th. tV0 SOlSSSt8S'8 88 SepMtO unit#, Of
     tfme for fee psym8nt. We hwenothadth8~oel-
     ing that   a pmwa’u residoaoe status contiausd
     for tha f-tall zoag ~easioa cfa the b88fs of vhat
     tt -8 St th8 O&VJLL?4j  Of tha lOw ~O@lSiCBA.MS
     have quite   a murber of cases of aawesideat     rtu-
     dats vho eatabllah a rQsldanr0 In Texas sftor
     tha oobningof the fira 8omerter and VhOro
     tvolve-nronth per$ocI of XWSirbnaOweuld satitb
     thQ8  t0 b0 &MS:fiOd    88 FWk?hl~t       Stu(leat8    fO'or
     fW p~~p608~t       th43Op08agOfthr          88@OadS@#b88-
     tW?of their,SOOODd~@tWe YhnM 8tWhaUWtS
     ouaw, lm p&rJazt th* stllbnt       to have the beaor1t
     of 'PcxaS feelIfor the SOONAd8mster,              ovea
     thoU& hs VW olarriifod       &II (c BOWSSi~t         StU-
     de& TO? the flat SmstePr
           "fh8 OoI1VOPSO
                        Of thf8 i8 ti80 tPW.   It
     aasat*ma   happow that the f&l&~    of our Tax-
     am &uUe~~ts  my mow out of the btrte dwa
     th@ fir$t SrPu#tsr With the ~t~t~OIh Of &Y%#q
     upth&rrwidelWe              in%~.~r.         wn      this 0-8
     to OUP &ttOnfiOll,         VU    Oh88fm      th0   *tUd*Xit   a8   *
     noa.M8lQolit  fop    the        BeMIld 8~8tO%'."

           l)tudantrof the Univwrlty,  it 18 obvhu8, register
for 04eh romotor~    Reglst#ttapC in dsptenbsr e&limit at the
bqimning of th@ lo-     W881C@%, 18 ff#P th ?iFlIt S~StO~t    it
dOo8 IlOt Suffix  $8 W&Stl%tiOSl fOP th0 5aOOnd S#mBtOr.
Ronomblo
                                                                                                                    287



 UC) msidU&t    StUd8ZItS lt 8Wil tiw,        OSFtSio pZ’8SOl”ibSd fSS8 SFS
 to k  mdj    ii llOlk-~Sidrrr0       StU&XitS, OU't&i#l 0th.S pl'88O+ibod
 free an ta be mid; if the ahlldn8 of mmbms of the army, navy,
 or rU4     OW&I8 Of th.      IlbitOd   dtSt~8, 8t8tiOMd   OIL MtiVe  dutr
 Within %X88,    Old7 @U f.08 prcr8OPribSdPOP l’S8Ide~t         8t&bBt8 @FS
 to be paid. lhiS i8 thS SffOOt Of %X&St@            Bill HO. m Of t&o 47th
 LogLlmare am@raQj thornfall4 witwl.                                                third&uIrlfIoatIon.
                 '3he     gmaotloa        yeu    hwe                vith
                                                             followed               rofonaosto the
 S8OWtOinwnb Of                 th.     St6tUS     Of StUdS8tS for oroh Soa6StW 8hould
 1ikWiSO         br     ?OllOWd        vith     nfWUW0              t0   SttiWtS     Oopring    Withb         ths
 JWOV~SiOM            Of tit8          @ill     HO.    486.      m   StatUS Of           th0 plzsnt8 Of
 StrrdratS       witbin        th8    3%!0~8iOB8        Of     &&StS  Blui IlO.          486 St - ttM
 Of     ZO~St,X’di~            in    &~t#ubW          ?Ol?    th.    firrrtssPa~tM'lfi11 !lOt.UOll-
 +irbl    for thS SOoOndsSm8Ster.                       Fhereforo,youazw mqulrodtore-
 $OOFtSfM         tb      fOS8        t0 b0 m                 St@8       Stub&S     iOr tb      WOOIld        S(L1108-
     .

          th h&V0 SSSti    that the Ohfidnn  SboUt Vhfoh                                         YOU     am     OtXL-
 corned UPS ~SSS bhur.+l7#U@~-onrr;JrO9?8
                                        Of S&3.
                  uvwtfng(t~ '&w ~uostionrin
                                           numwloal order,JOU are
 ~000~4                 advised SD ?OllWSt

                Tow    first question    IS anwewd     %a tb                     lalme-  afflrmstl~,
 4,      that  you 8USt    dOtW8fM th# StatUS Of tb         paMnt8    Of th8   ohild-
 raa     om the   days   art for             ngl8tntfon
                                              offlal8l      la Baptsabw.      Pn-
 8-4,          StUdMtS &rf            & StatUS  Ontitling t&B      t0 WY   th    lOW-
 0s M8fbUlt             fee8    rilt     pl’@Vi&       thQ MQOSSSl7            @Of       fOP 7OU     fXi SeUh


                  Your      Sa(wL(I ~StiOll              18 Samered la the Sffimmtlvo,                    nSnm-
 4       theta        ohaagr lnrtrtus              fro8thotIw                l.lMpllrylrmade         of the
~udvor8it       mat11th8 tlw  sotwl  reglatPatia!a 18 bad wr3.l
                                                              Foqulre
 Y-    to   0I& lOtfo e8 do ter Usedw the StStW Of the StUdSat 6t the
 t-       Of ~:StMtitXk;
                  YOW      third       qWStiC4l  i8 S?l!JWWd                 in the M~tiv.,             A’JUdy.fr
 that     ‘Jo0 &J        not &tsmlno          the f-8   to b.                w@tl        fop   the   Sroond
 lePuStOr IS Of th, tt8he Of th0 oJ3W&lg                                 Of th8 fil'6t     8OW8tO~ OP
 -tIPa   rb88lon;

                 TOW   fOWth  QUOStiolr18 UrWWOd  in th. 8ffirPrtiV0,
 -17,          th4it if th@ StAtUS Of th8 DS3'CUltS
                                                 Of thS &hiLdFSB 0-O
 f-  8OtiVe dUt7 lt th. tf.88 Of th8 first WSUStSP t0 irucrtiV0
 a*Y, or Othmuiso, pf10? to th@ 0p~4      Of th8 rooond SmStQ~
             P.blaq,
IionorablaEamoHaPrb       Pagr   6


JOU atm mquimd. td re-drterrins the fee8 t0 be Ohar@d for the
8000~ SmUtOr   UpOn the h618 Or the 8t8tU8 Of the pSFOSlt8 6tt
that.   tlw.




zosms
                                                                 \